Title: To George Washington from Major General Benedict Arnold, 20 June 1777
From: Arnold, Benedict
To: Washington, George



Dear General,
Corryells Ferry June 20th 1777

Your favour of the 17th Inst. I receiv’d the Next morning, & immediately communicated the Contents to Congress, at the same time recommended the Posting two thousand Men on the Delaware from this place to Bristol, & fifteen hundred at the Posts below, Philada to Compleat the Works already began, & raise such new ones, as are necessary. The State Regt formerly commanded by Colonel Bull, now by Colo. Stewart, is on its March to Join your Excellency, this will be Delivered By Capt. Patrick Anderson, who has the Advance Guard, & is charged with a Letter And fourteen half Joannes & three Guineas for Lieut. Colonel Thos Bull a Prisoner in New York, which beg the favr of your Excellency to forward.
I went yesterday from this to Trenton by the Rivers Bank, & Carefully examined all the Passes, I am fully of Opinion Two Thousand Men will effectually guard them with some few works, which will be immediately hove up Brigr Genl Potter is Posted here, I am Just Seting offor Trenton, where I shall continue Untill further Orders, Genl Mifflin I am told will be here this evening on his way to Join your Excellency, last evening I

receiv’d A line from Genl Sullivan who writes me the Enemy had Abandoned their Posts at Sommerset, & were retireing to Brunswick.
I am Ordered by Congress to remain at this Post, or Trenton, untill I received further Orders from your Excellency as there are no Troops Posted here, except Militia who have a sufficient Number of Officers, I can be of little service here, If I am not wanted—with the Army, I should be glad to return to Philada as my Accots with the Publick have not yet been settled oweing to Mr Milligan one of the Commissioners being out of Town. I am very respectfully Dr Genl Your Obedt Hbl. Ser.

B. Arnold

